DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2021 has been entered.
This communication is in response to the Amendments and Arguments filed on   12/09/2021. 
Claims 1-6, 8-14, 16, and 17 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazdian et al. (US PG Pub No. 2018/0018373), hereinafter Yazdian, in view of Quast et al. (U.S. PG Pub No. 2015/0172463), hereinafter Quast.

Regarding claims 1, 9, and 17, Yazdian teaches
(claim 1) A method for voice interaction, performed by a hardware processor, wherein the method comprises (a method for providing a digital assistant [0004:1-3], where the instructions may be executed via a processor, i.e. performed by a hardware processor [0020]):
(claim 9) An apparatus for voice interaction, the apparatus comprising (a device, i.e. apparatus, for providing a digital assistant [0004:1-3]):
(claim 9) 15at least one processor (the processor of a computer [0020]); and
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising (computer instructions may be stored in a computer readable medium, i.e. memory, that can be provided to the processor of a computer to execute the instructions and implement the method, i.e. when executed by the at least one processor, cause the…processor…to perform operations [0020-1]):
(claim 17) A non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a 5processor, causes the processor to perform operations comprising (the computer readable medium can store computer program instructions, i.e. computer program, that can be provided to a processor to perform the functions, i.e. when executed by a processor, causes the processor to perform operations [0020-1]):

acquiring voice information input by a user (the digital assistant analyzes collected sound data, i.e. acquiring voice information input, to determine that one of the users spoke a phrase, i.e. input by a user [0059:11-15]);
determining a response character matching the acquired 5voice information based on the acquired voice information (the digital assistant can determine a preferred fictional character or persona, such as age, gender, nationality, accent, speech speed, or language, that is associated with each user, i.e. determining a response character, where the assistant may also be given a unique name assigned by the user associated with the customized persona, that the user can speak to verbally ; and
 responding to the acquired voice information using a voice synthesized based on a voice feature parameter of the response character, wherein the responding to the acquired voice information using the voice synthesized based on a voice feature parameter of the response character, comprises (a text-to-speech module can be used, i.e. voice synthesized, based on customizable voice parameters, such as age, gender, nationality, accent, speech speed, language, i.e. voice feature parameter of the response character, that is assigned to the digital assistant by the user, to output a response to the user’s speech input, such as a statement regarding dinner, i.e. responding to the acquired voice information, in the manner of the customized persona or character, where the user and corresponding user profile with saved preferences are identified, such as a child user that is present having a favorite fictional character [0044:6-11], [0047:13-22], [0059-60]).
While Yazdian provides the use of a text-to-speech module based on customizable voice parameters, Yazdian does not specifically teach the use of multiple output texts based on the response characters, and thus does not teach
converting the acquired voice information into a user text;
determining a given matching input text based on the user text from a corresponding relationship between input texts and output texts, wherein the given matching input text is a given input in the corresponding relationship and corresponds to a plurality of different output texts each corresponding to a different character;
determining an output text corresponding to the response character as a response text from the plurality of different output texts corresponding to the given matching input text; and
responding to the acquired voice information, using the voice synthesized based on the voice feature parameter of the response character and the response text.  
Quast, however, teaches converting the acquired voice information into a user text (the ASR engine may be configured to process any voice input, i.e. acquired voice information, by a user into a textual representation, i.e. converting…into a user text [0118:1-3]);
determining a given matching input text based on the user text from a corresponding relationship between input texts and output texts, wherein the given matching input text is a given input in the corresponding relationship and corresponds to a plurality of different output texts each corresponding to a different character (a user may interact with a virtual assistant by uttering a particular utterance, i.e. user text, and the responses of the virtual assistant to the utterance, i.e. matching input text based on the user text from a corresponding relationship between input texts and output texts, may be different, such as more or less verbose, i.e. plurality of different output texts, based on the virtual assistant persona, such as a slow speaking female voice versus a male voice speaking in a verbose manner, i.e. corresponding to a different character [0074-5]);
determining an output text corresponding to the response character as a response text from the plurality of different output texts corresponding to the given matching input text (a user may interact with a virtual assistant by uttering a particular utterance, i.e. user text, and the responses of the virtual assistant to the utterance may be different, such as more or less verbose, i.e. the plurality of different output texts corresponding to the given matching input text, based on the virtual assistant persona, such as a slow speaking female voice versus a male voice speaking in a verbose manner, where the persona and associated response are chosen based on information specified in the profile of the user, i.e. determining an output text corresponding to the response character [0074-5]); and
responding to the acquired voice information, using the voice synthesized based on the voice feature parameter of the response character and the response text (the TTS engine is configured to convert a textual representation of content, i.e. response text, such as an interaction with a user, i.e. responding to the acquired voice information, into synthesized speech, where the speech is generated using a particular voice font or speaking style of a virtual assistant persona, i.e. using the voice synthesized based on the voice feature parameter of the response character [0074-5],[0122-3]).
Yazdian and Quast are analogous art because they are from a similar field of endeavor in enabling speech systems to interact with users by implementing customized personas. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a text-to-speech module based on customizable voice parameters teachings of Yazdian with the changing of the assistant response style to user input based on the assistant persona as taught by Quast. The motivation to do so would have been to achieve a 

Regarding claims 2 and 10, Yazdian in view of Quast teaches claims 1 and 9, and Yazdian further teaches 
determining, in response to recognizing that the 15acquired voice information comprises a name defined in advance for a response character, the response character corresponding to the recognized name as the response character matching the acquired voice information (a digital assistant may be given a unique name and voice customizations by each user, i.e. name defined in advance for a response character, where the user is able to verbally refer to the system, i.e. acquired voice information, by a unique name and have the digital assistant recognize it is being spoken to, i.e. in response to recognizing that the acquired voice information comprises a name defined in advance, the digital assistant continues the interaction using personalized voice characteristics also set by the user, which may be stored in the user profile, i.e. determining…the response character corresponding to the recognized name as the response character matching the acquired voice information [0044], [0047], [0051:1-15]).  

Regarding claims 3 and 11, Yazdian in view of Quast teaches claims 2 and 10, and Quast further teaches 
wherein the name defined 20in advance for the response character comprises a voice interaction wake-up word (the virtual assistant persona, i.e. response .  
Where the motivation to combine is the same as previously presented.

Regarding claims 4 and 12, Yazdian in view of Quast teaches claims 1 and 11, and Yazdian further teaches 
25acquiring attribute information of the user (the system may recognize the relationship between different users, such as which users are children, which users are parents, and which users are dating or married to each other, which can further be identified by special names such as “dad” or “mom”, i.e. acquiring attribute information of the user [0045], [0060]); and
 determining the response character matching the acquired voice information, based on the attribute information of the user and a preset corresponding 2619A12093US relationship between attribute information and a response character (the digital assistant determines the identity of the user, which can include age, i.e. attribute information of the user, through analysis of speech data for voice recognition, i.e. acquired voice information, each user may be treated differently by the digital assistant, i.e. determining the response character, based on the circumstances or the age of the user, such as speaking more authoritatively to a child, or using the voice of a child’s favorite fictional character, i.e. preset corresponding relationship between attribute information and a response character [0049], [0060], [0073]).  


5performing voiceprint recognition on the acquired voice information, and determining the attribute information of the user based on a recognition result (the digital assistant analyzes speech data, i.e. acquired voice information, using a voice recognition module to determine which user is speaking based on stored data describing the attributes of each user’s voice, i.e. performing voiceprint recognition, and identification of the user could include the age or other information in the user profile, i.e. determine the attribute information based on a recognition result [0045], [0049], [0073]).  

Regarding claims 6 and 14, Yazdian in view of Quast teaches claims 4 and 12, and Yazdian further teaches
10determining identification information of the user based on the acquired voice information (voice recognition is performed on speech data, i.e. acquired voice information, to determine which user is speaking, i.e. determining identification information [0045], [0049], [0073]); and
querying user attribute information corresponding to the identification information of the user in a pre-stored user information set (the user may have a profile, i.e. pre-stored user information set, that identifies information such as the user’s age or relationship to other users, like parents and children, i.e. user attribute information, that can be determined based on the preferences stored in the user profile of the identified user, i.e. querying user attribute information corresponding to the .  

Regarding claims 8 and 16, Yazdian in view of Quast teaches claims 1 and 9, and Yazdian further teaches
determining identification information of the user 5based on the acquired voice information (voice recognition is performed on speech data, i.e. acquired voice information, to determine which user is speaking, i.e. determining identification information [0045], [0049], [0073]);
querying a response character corresponding to the determined identification information in a response character setting record representing a corresponding relationship between identification information and 10response characters (the digital assistant may access a user profile associated with a user that has been determined to be speaking, i.e. determined identification information, where the user can customize the voice that is used by the assistant during interactions, such as a specific persona or fictional character, i.e. response character setting record representing a corresponding relationship, and where the assistant considers the profile to determine the voice effect to use, i.e. querying [0044:6-13], [0045], [0047], [0049], [0060], [0073]); and
determining the queried response character as the response character matching the acquired voice information (the digital assistant uses the voice effect based on the information found in the user profile, i.e. determining the queried response character as the response character, associated with the user that is speaking being .  

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659